Citation Nr: 0508204	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-12 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression with psychotic features.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran had active duty from September 1999 to September 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The 
appeal ensued following an August 2002 rating decision which 
established service connection for a psychiatric disorder and 
assigned a 30 percent disability rating, effective from the 
date following separation from service.  In an October 2004 
rating decision, this rating was increased to 50 percent, 
also effective from the date following separation from 
service.  .  

During the appeal process, the veteran filed a claim for a 
total rating based on individual unemployability (TDIU).  
This issue is referred to the RO.  


FINDING OF FACT

The veteran's major depression with psychotic features is 
manifested primarily by low energy, low motivation, loss of 
interest in activities, loss of libido, and occasional 
episodes of auditory and visual hallucinations described as 
mild; these symptoms reflect occupational and social 
impairment with no more than reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected major depression with psychotic features 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130 
Diagnostic Codes (DCs) 9403, 9440 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in February 2002, before the initial rating decision in 
August 2002.  Moreover, the February 2002 VCAA letter, the 
May 2003 SOC and subsequently dated supplemental statements 
of the case (SSOCs), as well as another VCAA letter in 
February 2004, specifically advised him as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, the 2002 letter, the 2003 SOC, the 
February 2004 VCAA letter, and an April 2004 SSOC notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports dated in 
October 2004, private medical records, and statements from 
the veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The evidence of record includes private medical statement and 
records from the veteran's doctor dated as recently as July 
2004 as well as VA medical records dated through October 
2004.  This is sufficient to make a decision without 
obtaining another VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Major Depression with psychotic features

In an August 2002 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
adjustment disorder with depression, specific phobia, 
effective from the date following the veteran's separation 
from service.  

This grant was primarily based on the findings made at a VA 
psychiatric examination in May 2002.  At that time, the 
veteran related a disturbing incident which occurred during 
service in which she felt threatened.  The examiner's final 
diagnoses included adjustment disorder with depression.  Her 
Global Assessment of Functioning (GAF) score was 55.  

VA treatment records dated from 2002 through October 2004 
reflect ongoing treatment for depression, stress, and some 
psychotic symptoms to include mild hallucinations and 
paranoid delusions.  The VA record shows VA treatment at 
least every 2 months.  The veteran's VA psychiatrist 
prescribed antipsychotic medications after noting the mild 
audio and visual hallucinations and paranoid delusions.  The 
VA psychiatrist, in December 2003, reported that the veteran 
specifically noted that she is aware that the hallucinations 
are in her mind and she is able to distinguish reality 
appropriately.   On examinations, the veteran was always 
alert and oriented without bizarre mannerisms and normal 
speech.  Her stream of thought content was linear and goal 
directed.  Her mood is dysthymic and her affect restricted 
with fair judgment and insight.  These records also indicate 
that she continued to pursue graduate studies and that she 
successfully maintained close relationships with her family 
members as her mother and sister had come to stay with her.  
The diagnosis was major depressive disorder with GAF of 55.

On VA examination in February 2004, the veteran reported 
audio and visual hallucinations, as well as hypervigilance, 
anxiety, insomnia, difficulty concentrating, and depression.  
The examiner found evidence of hallucinations, moderate 
anxiety, depression, and sleep impairment.  However, she was 
oriented appropriately.  There was no impairment of thought 
processes or communication; no inappropriate behavior; no 
panic attacks; and no impaired impulse control.  The examiner 
stated that a change in diagnosis was necessary because of 
the changes in her symptoms.  The changed diagnosis was 
anxiety disorder.  A GAF score of 60 was assigned.  

In June 2004, a private physician, E. E. L., Ph.D., submitted 
a statement regard treatment of the veteran.  As the majority 
of the letter was illegible, the physician was requested to 
provide a transcription of his letter.  In a July 2004 
letter, Dr. E.E.L. stated that he initially saw the veteran 
in July 2003 and diagnosed her with schizoaffective disorder.  
He reported that he saw her on a bimonthly basis and for 
emergency visits.  Dr. L stated that her psychosis escalated 
and he rediagnosed her as having paranoid schizophrenia with 
active flashbacks.  He indicated that she was medicated and 
disabled due to her diagnosed illness and medications.  She 
was unable to function without assistance or work at this 
time as she experienced continuous and variable mood swings 
of depression and visual and auditory hallucinations.  He 
described her as currently 100% mentally disabled.  

At an October 2004 VA examination, the veteran reported that 
she continued to be seen by her private physician on a 
bimonthly basis.  She continued to take antidepressant 
medications.  She reported that she is pursuing a degree in 
education, taking 2 courses per quarter, and that she was 
"hanging in there."  She complained of low energy, low 
motivation, loss of interest in activities, loss of libido, 
and loss of "meaning of life." She reported that depression 
periods occurred bimonthly and last one day.   She reported 
occasionally seeing "ghosts" and hearing voices, but that 
she dealt with these episodes by sitting quietly until they 
went away.  She was appropriate dressed and groomed and 
displayed a narrow range of affect, mostly sad and subdued.  
It was noted that her husband had died recently died of liver 
cancer in October 2004.  There was no impairment of thought 
processes or communication; no inappropriate behavior, no 
memory loss; and no obsessive or ritualistic behavior. She 
denied thoughts, plan, or intention of suicide or homicide.  
There was moderate to severe depression and anxiety.  The 
final diagnoses included major depression with psychotic 
features with a GAF score of 55, indicating moderate symptoms 
with moderate disruption of social and occupational 
functioning.  The examiner specifically noted that the 
veteran was "obviously" not as disabled as indicated by Dr. 
E. E. L.  

When seen on October 21, 2004, the veteran noted sadness and 
loneliness pertaining to her husband's death.  She said that 
family members had been helpful and supportive.  She reported 
trouble concentrating and said that she might take a break 
from school and get a job.  Overall, while she was sad, she 
felt that she would be able to cope with the aid of family.  
Her diagnosis of major depressive disorder continued as did 
her GAF score of 55.  

Based on these findings, the RO, in an October 2004 rating 
decision, increased the veteran's disability evaluation to 50 
percent, effective from the date following the veteran's 
separation from service - September 27, 2001.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's psychiatric disorder has been rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
DC 9440.  Under that code, a 50 percent evaluation is to be 
assigned when the mental disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994 (DSM-IV).  A GAF score of 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co- workers).  A score of 61 
to 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning (e.g. theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

In the instant case, the Board finds that the preponderance 
of the evidence does not support an initial assignment of a 
rating in excess of 50 percent for the veteran's major 
depression with psychotic features.  The competent medical 
evidence reflects that her veteran's service-connected 
psychiatric condition has consistently been manifested by 
moderate depression and anxiety.  She has retained 
relationships with others and has attended college.  Her GAF 
score has ranged between 55 and 60.  These symptoms are 
generally associated with a 50 percent rating.

While the private physician's 2004 statement that the veteran 
is totally disabled due to her psychiatric condition was 
considered, the Board finds that the VA treatment records 
from this period of time are more probative.  The Board notes 
that the record is replete with VA treatment records 
reflecting that the veteran has received extensive treatment 
at a VA facility at least every 2 months.  All of these 
records generally reflect a stable psychiatric condition 
throughout the appeal process.   While the VA psychiatrist 
reported the veteran's hallucinations and paranoid delusions, 
the VA psychiatrist, in several records, note that the 
veteran reported that she was aware these were in her mind 
and dealt with them by letting them pass.  There were no 
findings of bizarre behavior or incoherent or illogical 
thought content.  Additionally, the veteran reported that she 
was attending school and most recently was considering 
getting a job.  During most of the appeal period, she 
reported that she was fine or doing okay.  Even after her 
husband's death in October 2004, the veteran reported that 
she was doing ok and "hanging in there" with school. 

In contrast, the private doctor, Dr. E.E. L., in his July 
2004 statement, stated that the veteran's hallucinations and 
paranoid delusions along with mood swings result in her 
inability to function without assistance or work.  
Nevertheless, during this same period, the VA mental health 
treatment records show dysthymic mood, but the ability to 
attend two classes per quarter in pursuit of her education.   
It is the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded greater 
evidentiary weight to the VA treatment and examination 
records.  Dr. L provided a statement, but did not provide 
documentation to include treatment record for the period.  
Moreover in October 2004, the VA examiner reviewed the 
record, to include Dr. E. E. L.'s statement, and concluded 
that the veteran's psychiatric complaints and symptoms were 
not as severe as Dr. L indicated.  .  

The Board does not consider the symptoms associated with the 
veteran's depressive disorder as meeting the criteria for the 
next higher, 70 percent, evaluation.  As noted above, a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the veteran's disability.  
The veteran has not been found to have suicidal ideation, 
obsessional rituals, impaired speech, or near continuous 
panic or depression that affects her ability to function 
independently; nor has she been shown to experience other 
symptoms characteristic of the 70 percent rating.  The extent 
and severity of the depression, anxiety, hallucinations, and 
other symptoms suffered by the veteran are more 
characteristic of the criteria for the 50 percent rating.  
Hence, the Board finds that the veteran's symptoms more 
closely approximate the criteria for a 50 percent rating.

Final Considerations

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.

To the extent that the veteran contends that her service-
connected psychiatric condition warrants referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that there is 
no evidence that this condition imposes such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Additionally, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of a rating in excess of 50 percent for major depressive 
disorder with psychotic features, and the claim must be 
denied.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (199); Ortiz v. Principi, No. 01-
7006 (Fed. Cir. December 17, 2001).  


ORDER

A rating in excess of 50 percent for major depression with 
psychotic features is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


